Exhibit 10.7
 
[ex10-7.jpg]
 
June 14, 2011

 
PERSONAL & CONFIDENTIAL




Mr. Steve Rix
Chief Executive Officer
Big Bear Mining Corp.
60 E. Rio Salado Parkway, Suite 900
Tempe AZ 85281


Mr. Rix:


Vista Partners LLC (“Vista”) is pleased to act as one of the capital market
advisors to Big Bear Mining Corp. (the “Company”), with respect to providing the
Company with advice and services to assist in meeting its objectives in the
capital markets.  This agreement (the “Agreement”), is entered into on the 1st
day of June, 2011, by and between Big Bear Mining Corp. ("Company") and Vista
Partners LLC (“Vista”). The Company and Vista may be collectively referred to as
the “Parties”.  The Company hereby agrees to purchase the following services
from Vista, in accordance with the following terms and conditions.




1.  
Services Provided.

·  
On an ongoing basis, Vista will provide commentary, feedback and insight on the
market, relevant events and transactions, and buy-side sentiment. Vista will
also be available for ad hoc questions and analysis of specific issues.



·  
On a quarterly basis, Vista will provide a thorough assessment, market update
and capital markets analysis. This will include:



a.  
Review of press releases, company website, public shareholder PowerPoint
presentations and other investor related materials

b.  
Provide analysis of the company vs. comparable companies

c.  
Provide an analysis of trading volumes, buyers, sellers and trends and
comparable companies

d.  
Provide commentary on sector news, events, themes, public policy issues, sector
trends and concerns

e.  
Provide commentary on the company’s capital structure, balance sheet,
competitive analysis, capital markets alternatives and recommendations

f.  
Review company's current financing arrangements



·  
In addition, the Company will have full access to the following ancillary
services from Vista:



a.  
Reports.  Vista shall prepare up to four (4) Reports for Company. The first
Report shall be a full and comprehensive report, ranging in length from eighteen
(18) to twenty five (25) pages (hereinafter “Initiation Report”). The subsequent
Reports shall be updates, ranging from five (5) to ten (10) pages in length
(hereinafter “Follow-Up Reports”). Vista shall commence work on the Initiation
Report following the receipt and cashing of Company’s Payment (as defined in
Section 9 below). The Follow-Up Reports may be delivered at any time during the
term of this Agreement.  Delivery of each Report is dependent upon Company’s
performance of its obligations (listed in Sections 4, 5, and 9 below).  Vista
may deliver Reports to Company by any reasonable means, including mail or
electronic mail.  Vista shall also include Company in Monthly Newsletter.



 
 

--------------------------------------------------------------------------------

 
[ex10-7.jpg]
 
b.  
Earnings Conference Calls.  At the Company’s request, Vista shall also
participate in each quarterly earnings conference call hosted by Company during
the Contract Term, provided Vista is given notice of the call at least five (5)
business days in advance.



c.  
Monthly Newsletter.  Vista shall include Company in monthly newsletter during
the term of this agreement.  Monthly Newsletter will be sent to Vista e-mail
list, disseminated at investor meetings and posted on Vista website.



d.  
Shareholder Inquires. Vista shall respond to all shareholder inquires and report
to Company shareholder comments on a weekly basis either by telephone or by
email.



2.  
Recital of Consideration.

 
·  
In exchange for a monthly fee of ten thousand dollars ($10,000) to be paid by
Company to Vista, Vista shall deliver up to four (4) research reports
(collectively “Reports” or singularly “Report”) to Company over a twelve month
period and participate in Company’s earnings conference calls during the stated
contractual period.  Vista shall post each research report on the Vista Partners
website, www.vistapglobal.com as well as include Company in Vista monthly
newsletter.  Vista shall also manage all shareholder inquires.



·  
Vista Partners LLC shall be issued one million five hundred thousand (1,500,000)
shares of Company common stock pursuant to Rule 144 of the Rules and Regulations
promulgated under the Securities Act of 1933.  Should Renewal be effectuated,
Vista shall receive an additional two million (2,000,000) shares of Company
common stock pursuant to Rule 144 of the Rules and Regulations promulgated under
the Securities Act of 1933. Vista shall receive stock certificates within five
(5) days of date Agreement is consummated and Renewal effectuated. Vista shall
receive customary piggy back rights whereby the Company will be required to
register any and all of Vista’s unregistered stock when either the company or
another investor initiates a registration statement. Also, the company will
cover any transfer agent and/or legal related costs that Vista might occur in
order to convert restricted shares to free trading shares.



 
 

--------------------------------------------------------------------------------

 
[ex10-7.jpg]
 
3.  
Term.  This Agreement shall commence on June 14, 2011 and conclude on the sixth
month anniversary of this agreement, renewing automatically for an additional
six months (“Renewal), unless the automatic Renewal is cancelled thirty (30)
days prior to the conclusion of the six month period, by either party, in
writing.



4.  
Approval of Reports.  Neither Party may publish or disseminate a Report until
that particular Report has met with the approval of both Parties. Once Vista
submits the first draft of a Report to Company, Company shall have thirty (30)
days to make changes, additions, or deletions to the Report. In the event that
Vista believes in good faith that publication of the report containing Company’s
changes would be in violation of any law or regulation, or would otherwise
expose Vista to unreasonable risk or liability, then Vista will not be in breach
of this contract should Vista refuse to publish and disseminate the report as
amended by the Company.



5.  
Company’s Obligations.  In addition to the financial obligation detailed in
Section 9 below, Company agrees to assist Vista in the creation of the Reports
by furnishing all necessary information to Vista within five (5) business days
of request.  Company also agrees to make its management fully accessible to
Vista, in such a manner that all phone calls, emails, and/or any other form(s)
of communication, shall be returned within forty-eight (48) hours.  Vista shall
route all such communications through Company’s Chief Executive Officer.



6.  
Rights Associated with Vista’s Work Product. Once Company has paid Vista the
consideration set forth in this Agreement in full, all copyrights and other
intellectual property rights associated with the Reports produced by Vista shall
transfer to Company.  Vista shall ensure that all Vista employees who are
engaged in writing the reports are obligated to assign all of their ownership
interests in the Reports to Company in conformance with this Agreement.



7.  
Derivative Use.  AT NO TIME, WHETHER DURING OR AFTER THE CONTRACT PERIOD, MAY
COMPANY PLACE VISTA’S NAME ON A DERIVATIVE WORK WITHOUT THE EXPRESS WRITTEN
CONSENT OF VISTA.



8.  
Distribution Rights.  Subject to the other terms of this Agreement, both Vista
and Company have the right to distribute Reports generated by Vista, pursuant to
the terms of this Agreement, in any reasonable manner, both during and after the
Contract Period.  However, at any time, the Company may, in its sole discretion,
decide to cease publication, distribution, and dissemination of the Reports.  If
Company makes such a decision, and notifies Vista of such decision, then Vista
shall cease publication, distribution, and dissemination of Reports (in any
format) for so long as Company also ceases.



9.  
Payment.  Company shall make an Initial Payment (“Initial Payment”) payment to
Vista in the amount of forty-five thousand dollars ($45,000) which includes
first monthly payment of ten thousand dollars ($10,000), second monthly payment
of ten thousand dollars ($10,000) and twenty five thousand dollar ($25,000)
expense allowance due within sixty (60) days of date Agreement is consummated.
Failure to make Initial Payment within sixty (60) days will result in material
breach of this Agreement by Company.

 
 
 

--------------------------------------------------------------------------------

 
[ex10-7.jpg]
 
Subsequent monthly payments are due on the 1st of each month, failure to make
monthly payment within the first five (5) days of corresponding month when
payment is due, will result in material breach of this Agreement by Company.


10.  
Acceptable Methods of Payment.  Payment shall be made in either of the following
manners:



Payment by Check. Check shall be made payable to Vista Partners LLC, and sent by
Company to the address listed below:


Vista Partners LLC
70 SW Century Drive Suite 100-220
Bend, OR 97702


Payment by Direct Deposit:  In lieu of sending payment by mail, Company may
directly deposit payment into Vista’s Chase bank account, listed below.
 
325070760
865796452
Routing Number
Account Number

 
11.  
Expenses.  In order to fulfill its obligations (as defined in Section 1 above),
Vista will incur out-of-pocket expenses. A non-refundable expense allowance of
twenty-five thousand ($25,000) will be due within sixty (60) days upon signing
Agreement (the “expense allowance”).  Company shall reimburse Vista for all of
Vista’s reasonable out-of-pocket expenses in connection with Vista’s performance
under the terms of this Agreement, including, but not limited to: travel, food,
lodging, and reasonable administrative expenses. Vista shall first obtain
Company’s written approval for all expenses exceeding initial expense allowance
during the term of the contract. Within thirty (30) days of incurring the
expense, Vista shall submit an expense report to Company, and Company must
reimburse Vista within thirty (30) days of receiving Vista’s expense report. All
expenses shall be invoiced to Company without markup.

 
12.  
Breach by Company.  In the event Company materially breaches the Agreement,
Vista shall be entitled to pursue any and all remedies provided by law and
equity and will be entitled to keep all shares and monies received prior to
breach by Company.



13.  
Breach by Vista. Failure to Provide Reports:  In the event that Vista breaches
this Agreement by failing to provide a Report or Reports, Company’s sole remedy
shall be the cancellation of the remainder of the Agreement and be entitled to
retain and use all works produced by Vista under the terms of this Agreement,
subject to the limitation defined in Section 7.  Under no circumstances may
Company seek equitable remedies, including, but not limited to, specific
performance for failure to provide a Report.



14.  
Waiver and Modification.  No waiver or modification of this Agreement or any
covenant, condition, or limitation herein contained shall be valid unless made
in writing and duly executed by the party to be charged therewith.



 
 

--------------------------------------------------------------------------------

 
[ex10-7.jpg]
 
15.  
Non-Exclusive Agreement.  Company understands and acknowledges that Vista
provides other and similar services to various companies, which may conduct
business activities similar to those of Company. Nothing herein shall in any way
preclude Vista from engaging in any business activities, or from performing
services for other companies that may be in competition with Company.



16.  
Fully Integrated Agreement.  The parties agree that there have been no oral
representations or understandings not reflected in this Agreement.  This
Agreement shall supersede all prior understandings, discussions, and or
negotiations.



17.  
Non-Public Information and Indemnity.  BY SIGNING THIS AGREEMENT, COMPANY
CERTIFIES THAT IT WILL NOT FURNISH VISTA WITH ANY NONPUBLIC INFORMATION.
Provided that Vista has not disseminated any Report in contravention of the
terms of this Agreement, then Company also agrees to forever and completely
indemnify Vista, and its heirs, assignees, successors, affiliates, attorneys,
agents and employees, and any and all other individuals or entities acting
through or for Vista, from any and all claims that have or could have, arisen
from the information contained in the Reports.  Furthermore, the Company agrees
to indemnify and hold harmless Vista and its officers, directors, employees,
consultants, attorneys, agents, affiliates, parent company and controlling
persons (within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended)
(Vista and each such other persons are collectively and individually referred to
below as an "Indemnified Party") from and against any and all loss, claim,
damage, liability and expense whatsoever, as incurred, including, without
limitation, reasonable costs of any investigation, legal and other fees and
expenses incurred in connection with, and any amounts paid in settlement of, any
action, suit or proceeding or any claim asserted, to which the Indemnified Party
may become subject under any applicable federal or state law (whether in tort,
contract or on any other basis) or otherwise, (i) arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any private placement memorandum, registration statement (including documents,
incorporated by reference) (the “Registration Statement”) or in any other
written or oral communication provided by or on behalf of the Company to any
actual or prospective purchaser of the securities or arising out of or based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading or (ii)
related to the performance by the Indemnified Party of the services contemplated
by this letter agreement (including, without limitation, the offer and sale of
the securities) and will reimburse the Indemnified Party for all expenses
(including legal fees and expenses) in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not the Indemnified Party is a party
and whether or not such claim, action or proceeding is initiated or brought by
the Company.  The Company will not be liable under clause (ii) of the foregoing
indemnification provision to the extent that any loss, claim, damage, liability
or expense is found in a final judgment by a court or arbitrator, not subject to
appeal or further appeal, to have resulted directly from the Indemnified Party's
willful misconduct or gross negligence.  The Company also agrees that the
Indemnified Party shall have no liability (whether direct or indirect, in
contract, tort or otherwise) to the Company related to, or arising out of, the
engagement of the Indemnified Party pursuant to, or the performance by the
Indemnified Party of the services contemplated by, this letter agreement except
to the extent that any loss, claim, damage, liability or expense is found in a
final judgment by a court or arbitrator, not subject to appeal or further
appeal, to have resulted directly from the Indemnified Party's willful
misconduct or gross negligence. If the indemnity provided above shall be
unenforceable or unavailable for any reason whatsoever, the Company, its
successors and assigns, and the Indemnified Party shall contribute to all such
losses, claims, damages, liabilities and expenses (including, without
limitation, all costs of any investigation, legal or other fees and expenses
incurred in connection with, and any amounts paid in settlement of, any action,
suit or proceeding or any claim asserted) (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and Vista
under the terms of this letter agreement or (ii) if the allocation provided for
by clause (i) of this sentence is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i), but also the relative fault of the Company and Vista in
connection with the matter(s) as to which contribution is to be made.  The
relative benefits received by the Company and Vista shall be deemed to be in the
same proportion as the fee the Company actually pays to Vista bears to the total
value of the consideration paid or to be paid by the Company and/or the
Company's shareholders in the transaction(s) contemplated in this letter
agreement.  The relative fault of the Company and Vista shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of material fact or omission or alleged omission to state a material fact
relates to information supplied by the Company or by Vista and the Company’s and
Vista’s relative intent, knowledge, access to information and opportunity to
correct.  The Company and Vista agree that it would not be just or equitable if
contribution pursuant to this paragraph were determined by pro rata allocation
or by any other method of allocation which does not take into account these
equitable considerations. Notwithstanding the foregoing, to the extent permitted
by law, in no event shall the Indemnified Party's share of such losses, claims,
damages, liabilities and expenses exceed, in the aggregate, the fee actually
paid to the Indemnified Party by the Company.  The Company further agrees that,
without Vista’s prior written consent, which consent will not be unreasonably
withheld, it will not enter into any settlement of a lawsuit, claim or other
proceeding arising out of the transactions contemplated by this agreement unless
such settlement includes an explicit and unconditional release from the party
bringing such lawsuit, claim or other proceeding of all such lawsuits, claims,
or other proceedings against the Indemnified Parties.  The Indemnified Party
will give prompt written notice to the Company of any claim for which it seeks
indemnification hereunder, but the omission to so notify the Company will not
relieve the Company from any liability which it may otherwise have hereunder
except to the extent that the Company is damaged or prejudiced by such omission
or from any liability it may have other than under this Appendix A.  The Company
shall have the right to assume the defense of any claim, lawsuit or action
(collectively an "action") for which the Indemnified Party seeks indemnification
hereunder, subject to the provisions stated herein with counsel reasonably
satisfactory to the Indemnified Party.  After notice from the Company to the
Indemnified Party of its election to assume the defense thereof, and so long as
the Company performs its obligations pursuant to such election, the Company will
not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation.  The Indemnified Party
shall have the right to employ separate counsel in any such action and to
participate in the defense thereof at its own expense; provided, however, that
the reasonable fees and expenses of such counsel shall be at the expense of the
Company if (i) the employment thereof has been specifically authorized by the
Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) the named parties to
any such action (including any impleaded parties) include both the Indemnified
Party and the Company and the Indemnified Party shall have reasonably concluded,
based on advice of counsel, that there may be legal defenses available to the
Indemnified Party which are different from, or in conflict with, any legal
defenses which may be available to the Company (in which event the Company shall
not have the right to assume the defense of such action on behalf of the
Indemnified Party, it being understood, however, that the Company shall not be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys for all Indemnified Parties in each jurisdiction in which counsel is
needed).  Despite the foregoing, the Indemnified Party shall not settle any
claim without the prior written approval of the Company, which approval shall
not be unreasonably withheld, so long as the Company is not in material breach
of this Appendix A.  Also, each Indemnified Party shall make reasonable efforts
to mitigate its losses and liabilities.  In addition to the Company's other
obligations hereunder and without limitation, the Company agrees to pay monthly,
upon receipt of itemized statements therefore, all reasonable fees and expenses
of counsel incurred by an Indemnified Party in defending any claim of the type
set forth in the preceding paragraphs or in producing documents, assisting in
answering any interrogatories, giving any deposition testimony or otherwise
becoming involved in any action or response to any claim relating to the
engagement referred to herein, or any of the matters enumerated in the preceding
paragraphs, whether or not any claim is made against an Indemnified Party or an
Indemnified Party is named as a party to any such action.



 
 

--------------------------------------------------------------------------------

 
[ex10-7.jpg]
 
18.  
Contract Rights are Not Assignable.  This Agreement; and the rights hereunder,
may not be assigned by either party without the express written consent of the
other party, except in conjunction with a sale or merger of a party.



19.  
Representations and Warranties.  Company represents, warrants and covenants that
(a) it is a corporation organized under the laws of the State of Nevada and is
duly incorporated and validly existing; and (b) has offices in the state of
California.  Both parties represent, warrant, and covenant that they have the
power and authority to enter into this Agreement and to fully perform their
respective obligations hereunder.



20.  
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one
agreement.  Execution by facsimile or PDF shall be deemed binding.



21.  
Choice of Law.  The validity of this Agreement and the rights and liabilities of
the parties hereunder shall be determined in accordance with the laws of the
State of California.



22.  
Severability.  Should any portion of this contract be found invalid, only that
portion shall be invalidated and the remainder of the contract will remain in
full force and affect.



23.  
Arbitration.  Any controversy, dispute, or claim of whatever nature arising out
of, or in connection with, or in relation to the interpretation, performance or
breach of this Agreement, including any claim based on contract, tort, or
statute, shall be settled, at the request of any party to this Agreement, by
final and binding arbitration in California by a single arbitrator. The sole
arbitrator shall be selected by, and the arbitration shall be conducted and
administered in accordance with the then existing Commercial Arbitration Rules
of the American Arbitration Association.  Judgment upon any award rendered by
the arbitrator may be entered by any state or federal court having jurisdiction
thereof.



24.  
Scope of Engagement.  The Company acknowledges that Vista will not make, or
arrange for others to make, an appraisal of any physical assets of the
Company.  Nonetheless, if Vista determines after review of the information
furnished to us that any such appraisal or appraisals are necessary or
desirable, we will undertake such appraisal and any costs incurred in connection
with such appraisal(s) will be borne by the Company.



25.  
General Provisions. No purported waiver or modification of any of the terms of
this letter agreement will be valid unless made in writing and signed by the
parties hereto.  Section headings used in this letter agreement are for
convenience only, are not a part of this letter agreement and will not be used
in construing any of the terms hereof.  This letter agreement constitutes and
embodies the entire understanding and agreement of the parties hereto relating
to the subject matter hereof, and there are no other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof. No representation, promise, inducement or statement of
intention has been made by either of the parties hereto which is to be embodied
in this letter agreement, and none of the parties hereto shall be bound by or
liable for any alleged representation, promise, inducement or statement of
intention, not so set forth herein. No provision of this letter agreement shall
be construed in favor of or against either of the parties hereto by reason of
the extent to which either of the parties or its counsel participated in the
drafting hereof.  If any provision of this letter agreement is held by a court
of competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions hereof shall in no way be affected and shall remain in full force and
effect. This letter agreement may be executed in any number of counterparts and
by facsimile signature.



 
 

--------------------------------------------------------------------------------

 
[ex10-7.jpg]

 
By signing this Agreement, both Parties acknowledge that they fully comprehend
the terms of this Agreement and have had the opportunity to seek the advice of
counsel, whether exercised or not.








Signed:




_______________________                                                                                                           June
___, 2011
Steve Rix
Chief Executive Officer, Big Bear Mining Corp








_______________________                                                                                                           June
___, 2011
Ross Silver
Principal, Vista Partners LLC












 
 
 
 

--------------------------------------------------------------------------------

 
 